Exceptions tq answer for insufficiency. BJpcided that $s to rriá|íqrs which are not withip a defendant^ fcrivn knowledge he rqpst aps^yer bóth as to his information arid belief; bq| that any expression Which necessarily amounts (tí a denial off knowledge, infor-tnation, or belief is sufficient
That a defendant is bopnd ib show thp state of his jjfjnd as io the belief dr disbelief of etffery material fact staled in the bill, unless the answer cjearly shows that he has neither knowledge or information tíh the subject.
That it is not a sufficient answer for a defendant to say that “ he is ighorant and rjnable to arjswer whether the facts áre as q|leged in the bill.”
That the defendant must not merely answer the several pharges in the bill literally, but must admit or answer as tq (he subs(ance of each charge, and hot by way of negative pregnan(. Arid that, as a general rule, Wfien the charge iq (he bill embraces several particulars, the ahSwer should bp ii( the disjunctive denying each particular, dr admitting some find denying (|te others, according to the fíitít.
Order appealed from reyersed with costs; and exceptions (o master’s report overruled and report confirmed. Defend? ant Hensdil to pay costs to be taxed, and pfit in a further an-; swer within twenty days at bill (o be taken as confessed against him.